 


109 HR 2759 IH: Equity in Fertility Coverage Act of 2005
U.S. House of Representatives
2005-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2759 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To assure equitable treatment of fertility and impotence in health care coverage under group health plans, health insurance coverage, and health plans under the Federal employees’ health benefits program. 
 
 
1.Short titleThis Act may be cited as the Equity in Fertility Coverage Act of 2005. 
2.Equity in provision of prescription drug coverage 
(a)Group health plans 
(1)Public Health Service Act amendments 
(A)Subpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2707.Equity in fertility coverage 
(a)In generalA group health plan, and a health insurance issuer offering group health insurance coverage, that provides for coverage of impotency medications such as viagra shall also provide coverage of fertility treatments. 
(b)ConstructionNothing in this section shall be construed as preventing a plan or issuer from— 
(1)restricting the drugs for which benefits are provided under the plan or health insurance coverage, or 
(2)imposing a limitation on the amount of benefits provided with respect to such coverage or the cost-sharing that may be imposed with respect to such coverage,so long as such restrictions and limitations are consistent with subsection (a). 
(c)NoticeA group health plan under this part shall comply with the notice requirement under section 714(c) of the Employee Retirement Income Security Act of 1974 with respect to the requirements of this section as if such section applied to such plan.. 
(B)Section 2723(c) of such Act (42 U.S.C. 300gg–23(c)) is amended by striking section 2704 and inserting sections 2704 and 2707. 
(2)ERISA amendments 
(A)Subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
714.Equity in fertility coverage 
(a)In generalA group health plan, and a health insurance issuer offering group health insurance coverage, that provides for coverage of impotency medications such as viagra shall also provide coverage of fertility treatments. 
(b)ConstructionNothing in this section shall be construed as preventing a plan or issuer from— 
(1)restricting the drugs for which benefits are provided under the plan or health insurance coverage, or 
(2)imposing a limitation on the amount of benefits provided with respect to such coverage or the cost-sharing that may be imposed with respect to such coverage,so long as such restrictions and limitations are consistent with subsection (a). 
(c)Notice under group health planThe imposition of the requirements of this section shall be treated as a material modification in the terms of the plan described in section 102(a)(1), for purposes of assuring notice of such requirements under the plan; except that the summary description required to be provided under the last sentence of section 104(b)(1) with respect to such modification shall be provided by not later than 60 days after the first day of the first plan year in which such requirements apply.. 
(B)Section 731(c) of such Act (29 U.S.C. 1191(c)) is amended by striking section 711 and inserting sections 711 and 714. 
(C)Section 732(a) of such Act (29 U.S.C. 1191a(a)) is amended by striking section 711 and inserting sections 711 and 714. 
(D)The table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 714. Equity in fertility coverage. 
(b)Individual health insurance 
(1)Part B of title XXVII of the Public Health Service Act is amended by inserting after section 2752 the following new section: 
 
2753.Equity in fertility coverage 
(a)In generalThe provisions of section 2707 (other than subsection (c)) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market. 
(b)NoticeA health insurance issuer under this part shall comply with the notice requirement under section 714(c) of the Employee Retirement Income Security Act of 1974 with respect to the requirements referred to in subsection (a) as if such section applied to such issuer and such issuer were a group health plan.. 
(2)Section 2762(b)(2) of such Act (42 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and inserting sections 2751 and 2753. 
(c)FEHBPSection 8902 of title 5, United States Code, is amended by adding at the end the following the following new subsection: 
 
(p)A contract may not be made or a plan approved which does not comply with the requirements of section 2753 of the Public Health Service Act.. 
(d)Effective dates 
(1)The amendments made by subsection (a) shall apply with respect to group health plans for plan years beginning on or after January 1, 2006. 
(2)The amendments made by subsection (b) shall apply with respect to health insurance coverage offered, sold, issued, renewed, in effect, or operated in the individual market on or after January 1, 2006. 
(3)The amendment made by subsection (c) shall apply with respect to contracts for periods beginning on and after January 1, 2006. 
(e)Coordinated regulationsSection 104(1) of Health Insurance Portability and Accountability Act of 1996 is amended by striking this subtitle (and the amendments made by this subtitle and section 401) and inserting the provisions of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974, and the provisions of parts A and C of title XXVII of the Public Health Service Act. 
 
